DECISION IN RE:  PLAINTIFF'S MOTION FOR NEW TRIAL
Plaintiff, Randy S. Kass, moved for a new trial pursuant to R.C.P. 59 relative to judgments entered for defendants DiSandro, Facente and Allstate.  The motion was denied as to DiSandro and Facente.  This decision addresses the motion as it pertains to Allstate.
Plaintiff contends that there was ample evidence presented that either a phantom motorist or a hit-and-run motorist was a proximate cause of the accident.  While there was evidence of an unidentified vehicle, it is not clear that such vehicle was a proximate cause of the impact in question.
Plaintiff and his passenger, Lynne Albanese, were an interesting contrast.  Plaintiff made a very halfhearted witness, one who seemed inconclusive about the facts.  Ms. Albanese was a confident witness, very credible, but not particularly corroborative of  plaintiff.
Ms. Simms had vivid, if conflicting, images of what happened at the time just prior to, and during, the accident.  While Mr. Facente testified that he witnessed an unidentified vehicle strike the Simms vehicle, his testimony as to causation was less clear.
There were as many versions to this accident scenario as there were witnesses, beginning with plaintiff Kass coming to a complete stop on Route 95.  Reasonable minds can certainly differ on the issue of liability and there was ample evidence upon which the jury could arrive at the conclusion it did.
Motion for New Trial is denied.